Citation Nr: 0717492	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than April 9, 
2003, for the award of a 40 percent disability evaluation for 
degenerative disc disease (DDD) of the low back.

2.  Entitlement to an effective date earlier than April 9, 
2003, for the award of a 30 percent disability evaluation for 
a cervical spine disability.

3.  Entitlement to an effective date earlier than April 9, 
2002, for the award of a 100 percent disability evaluation 
for a bipolar disorder.

4.  Entitlement to an effective date earlier than April 9, 
2002, for the award of special monthly compensation (SMC) at 
the housebound rate.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1979 to February 
1985.

This appeal arose before the Board of Veterans' Appeals 
(Board) from November 2003 and August 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded an effective date of April 9, 2003, for 
the 40 percent evaluation assigned to the low back disorder 
and the 30 percent evaluation assigned to the cervical spine 
disorder, and which awarded an effective date of April 9, 
2002, for the bipolar disorder and SMC, respectively.



FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for DDD 
of the low back was received on April 9, 2003; it was not 
factually ascertainable during the one-year period 
immediately prior to this date that a 40 percent evaluation 
was warranted.

2.  The veteran's claim for an increased evaluation for a 
cervical spine disorder was received on April 9, 2003; it was 
not factually ascertainable during the one-year period 
immediately prior to this date that a 30 percent evaluation 
was warranted.

3.  The veteran's claim for an increased evaluation for a 
bipolar disorder was received on April 9, 2003; it was 
factually ascertainable that the 100 percent evaluation was 
warranted one year earlier, i.e., as of April 9, 2002.

4.  The veteran's claim for SMC was received on April 9, 
2003; it was factually ascertainable that SMC was warranted 
as of April 9, 2002, the date of the award of a 100 percent 
disability evaluation for the bipolar disorder.




CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
the 40 percent disability evaluation for DDD of the low back 
is April 9, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400, 
3.400(o)(2), 4.1, 4.2, 4.7, Diagnostic Codes (DCs) 5253 to 
5254, 5293 (2002 & 2006).  

2.  Under governing law, the effective date of the award of 
the 30 percent disability evaluation for a cervical spine 
disorder is April 9, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.400, 3.400(o)(2), 4.1, 4.2, 4.7, DCs 5253 to 5254, 5290 
(2002 & 2006).  

3.  Under governing law, the effective date of the award of 
the 100 percent evaluation assigned to the bipolar disorder 
is April 9, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400, 
3.400(o)(2), 4.1, 4.2, 4.7, DC 9432 (2006).  

4.  Under governing law, the effective date of the award of 
SMC is April 9, 2002.  38 U.S.C.A. §§ 1114(s), 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.400, 3.400(o)(2), 3.350(i) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The November 2005 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the November 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  The August 2004 
SOC and the August 2005 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was provided with the 
Dingess provisions in March 2006.

III.  Applicable laws and regulations

According to 38 C.F.R. § 3.400(o)(2) (2006), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise the date of receipt of the 
claim.  The U.S. Court of Appeals for Veterans Claims (CAVC) 
has held that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule which addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003. 

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6. 

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id. 

A 10 percent disability evaluation is assigned when there is 
slight limitation of motion of the cervical spine; a 20 
percent evaluation is warranted for moderate limitation of 
motion; and a 30 percent evaluation is warranted for severe 
limitation of motion.  See 38 C.F.R. Part 4, DC 5290 (2002).

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation. Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  Id.  

In addition, the rating provisions contained these notes:

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or 
codes.  

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2004).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.....100%  
 Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%  

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.....40%

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

The rating criteria for evaluating psychoneurotic are as 
follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9432 (2006).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and:  (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.350(i) (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

Initially, it is noted that the veteran had previously filed 
claims for increased evaluations for the service-connected 
DDD of the low back, cervical spine disorder, bipolar 
disorder, post traumatic-headaches, and individual 
unemployability in April 1997.  However, on April 24, 2000, 
he submitted a statement in which he cancelled all those 
claims.

On April 9, 2003, the veteran filed a claim requesting 
increased evaluations for the service-connected DDD of the 
low back, cervical spine disorder, and bipolar disorder.  As 
noted above, the effective date of a claim for an increased 
evaluation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim.  The Board 
has reviewed the evidence of record and can find no 
communication dated prior to April 9, 2003, that can be taken 
as a claim for increased evaluations.  However, a 
determination must be made as to when, within the year prior 
to date of receipt of the claim, the increase in disability 
was factually ascertainable.

In regard to the DDD of the low back, there is no indication 
that entitlement to a 40  percent evaluation was 
ascertainable during the one year period prior to receipt of 
the April 9, 2003, claim.  The objective evidence of record 
included multiple VA outpatient treatment records developed 
between April 9, 2002, and April 9, 2003, which reflected his 
complaints of back pain, with some complaints of pain into 
the left hip, as well as some reference to radiation of pain 
on the right.  There was some tenderness to palpation of the 
lumbar area.  This evidence did not show that the veteran's 
low back DDD was severe with recurring attacks with 
intermittent relief; in fact, there was no indication that he 
was having recurring attacks of intervertebral disc syndrome 
during this time frame.  There was no indication that he had 
incapacitating episodes (defined as bed rest prescribed by a 
physician) having a total duration of at least four weeks but 
less than six weeks during the April 2002 to April 2003 time 
period.  In fact, there was no suggestion that such 
incapacitating episodes have ever been present. 

Finally, the evidence does not indicate that from April 9, 
2002, to April 9, 2003, there was forward flexion of the 
thoracolumbar spine of 30 degrees or less or that there was 
favorable ankylosis of the entire thoracolumbar spine.  
Therefore, it cannot be found that a 40 percent disability 
evaluation was factually ascertainable during the one year 
period prior to submission of the April 9, 2003, claim.

As to the claim for an effective date earlier than April, 9, 
2003, for the award of a 30 percent evaluation for the 
cervical spine disorder, the Board finds that the evidence 
does not demonstrate that such an evaluation was factually 
ascertainable during the one-year period prior to the April 
9, 2003, receipt of the claim for an increase.  The evidence 
includes various VA and private treatment records developed 
between April 9, 2002, and April 9, 2003.  These showed some 
complaints of neck pain.  However, they did not show the 
presence of severe limitation of motion of the cervical 
spine.  There was also no indication in these records that 
the veteran had 15 degrees or less of forward flexion of the 
cervical spine or favorable ankylosis of the entire cervical 
spine.  Therefore, these records do not demonstrate that 
entitlement to a 30 percent evaluation was ascertainable 
during the one year period preceding the receipt of the April 
9, 2003, claim.  As a consequence, entitlement to an earlier 
effective date cannot be assigned.

With regard to the claim for an effective earlier than April 
9, 2002, for the award of a 100 percent evaluation assigned 
to the veteran's bipolar disorder, the Board finds that 
entitlement to such an earlier effective date has not been 
established.  The veteran had filed his claim for an 
increased evaluation on April, 9, 2003; he was awarded an 
effective date of April 9, 2002, because the evidence of 
record had factually demonstrated during this one year period 
that he had been severely occupationally impaired by this 
disorder.  As noted above, the effective date of an increase 
in compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  
Therefore, based on the facts and the law, April 9, 2002, is 
the earliest possible date that the increase to 100 percent 
for the service-connected bipolar disorder could be awarded.

Finally, the veteran has requested that he be assigned an 
effective date earlier than April 9, 2002, for the award of 
SMC at the housebound rate.  As noted, SMC at the housebound 
rate is payable where the veteran has a single service-
connected disability rated as 100 percent and has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems.  In the instant case, 
the veteran had not met the requirements for an award of SMC 
until the award of the 100 percent evaluation for the 
service-connected bipolar disorder had become effective, that 
is, April 9, 2002.  Therefore, an effective date earlier than 
April 9, 2002, cannot be awarded under the law.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for an effective 
date earlier than April 9, 2003, for the award of a 40 
percent evaluation for DDD of the low back; an effective date 
earlier than April 9, 2003, for the award of a 30 percent 
evaluation for a cervical spine disorder; an effective date 
earlier than April 9, 2002, for a 100 percent evaluation for 
a bipolar disorder; and/or an effective date earlier than 
April 9, 2002, for SMC at the housebound rate.

ORDER

Entitlement to an effective date earlier than April 9, 2003, 
for the award of a 40 percent disability evaluation for DDD 
of the low back is denied.

Entitlement to an effective date earlier than April 9, 2003, 
for the award of a 30 percent disability evaluation for a 
cervical spine disability is denied.

Entitlement to an effective date earlier than April 9, 2002, 
for the award of a 100 percent disability evaluation for a 
bipolar disorder is denied.

Entitlement to an effective date earlier than April 9, 2002, 
for the award of SMC at the housebound rate is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


